ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-242, concluding that EUGENE M. LAVERGNE of ASBURY PARK, who was admitted to the bar of this State in 1990, should be reprimanded for violating RPC 1.15(d), Rule 1:21-6(a)(2) (failure to deposit into a business account all funds received for professional services), and RPC 1.16(d) (failure to return file to client upon termination of representation), and good cause appearing;
It is ORDERED that EUGENE M. LAVERGNE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *75expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.